Citation Nr: 0932917	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-29 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for migraines.

2. Entitlement to service connection for a stomach disorder 
to include ulcers.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to 
December 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas.

In June 2007, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

The claim was remanded by the Board in September 2007 for 
additional development.

FINDINGS OF FACT

1.  There is no competent evidence of a nexus between any 
current migraine headache disability and service, to include 
evidence of continuity of symptomatology.

2.  There is no competent evidence of a nexus between any 
current stomach disorder to include ulcers and service, to 
include evidence of continuity of symptomatology.



CONCLUSION OF LAW

1.  Chronic migraine headaches were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

2.  A stomach disorder was not incurred in or aggravated by 
service, and a peptic ulcer may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in December 2002, April 2004, March 2006, and November 2007 
of the information and evidence needed to substantiate and 
complete a claim for service connection, to include how 
disability evaluations and effective dates are assigned, and 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  The claims 
were readjudicated in a July 2009 supplemental statement of 
the case. VA has also fulfilled its duty to assist the 
Veteran by obtaining identified and available evidence needed 
to substantiate the claims, including Dallas VA treatment 
records, Darnall Army Medical Center treatment records, and 
Ireland Army Community Hospital treatment records.  The 
record reflects that the RO made several attempts to find 
Darnall Army Medical Center treatment record to no avail, and 
further effort would be futile.   

VA did not provide the Veteran with examinations in 
connection with the Veteran's claims involving headaches and 
a stomach disorder.  The Board finds that in both instances, 
a medical examination was not required.

Under the Veterans Claims Assistance Act of 2000, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of a disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R.§ 
3.159(c)(4).  A claimant must show more than a current 
disability to trigger the duty to assist; there also must be 
at least some probative suggestion of a causal connection 
between the disability and military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, the 
evidence of this link, or nexus, must be competent, i.e., 
offered by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.

Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As to the claims for service connection for 
headaches and a stomach disorder, the Veteran has not brought 
forth competent evidence of any current disabilities 
manifested by headaches or 
persistent or recurrent symptoms of headaches.  Nor has she 
brought forth competent evidence of any current stomach 
disorder to include ulcers.  Thus, an 
examination was not warranted for either claim.

The Veteran has alleged that she has suffered from headaches 
and stomach problems since service.  The appellant is 
competent to offer such an allegation.  But she has offered 
no competent evidence linking either a chronic headache or 
stomach disorder to service.  For these reasons, the Board 
concludes that the disabilities may not be associated with 
the Veteran's service, and examinations would not be 
warranted.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of her claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  

The Board has reviewed the evidence in the Veteran's claims 
files, which includes her written contentions, service 
treatment records, and several thousand pages of post service 
and VA medical records.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the Veteran or obtained on her behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claim file shows, or 
fails to show, with respect to the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Background

The service medical records contain a number of complaints of 
various bodily aches and pains, constipation, diarrhea, and 
headaches.

The Veteran claims that she developed chronic headache and 
stomach disorders, to include ulcers, as a result of stress 
and worries associated with Army life beginning in basic 
training.

The Veteran's October 1975 entrance examination was silent as 
to any headaches, or stomach disorder with ulcers.  

The service medical records reveal several complaints of 
abdominal cramps, vomiting chills, diarrhea, constipation, 
nausea, and headaches secondary to gastroenteritis.  These 
include complaints in January 1976 of constipation, forehead 
pain, and nausea.  She was diagnosed with constipation, and 
headaches secondary to gastroenteritis.  In September 1976 
she complained of stomach pain.  In June 1977 she complained 
of diarrhea and was found to have possible gastritis.  In 
June 1978 she reported a two to five week history of 
constipation, and stomach pain.  In December 1978 she 
reported a one day history of nausea, vomiting, and chills.  
It was noted she appeared to be having cramps, and the 
examiner was unable to find anything physically wrong.  

In March 1979, she was treated for complaints of stomach 
aches and  headaches.  In June 1979, she was treated for 
abdominal pain.  In October 1979, she was treated for stomach 
cramps due to the Veteran's period, a stomachache, and for 
diarrhea.

Significantly, her September 1979 pre-separation examination 
did not reveal any disabilities, despite the appellant 
reporting a history of stomach pains. 

In April 1993, more than thirteen years postservice, an upper 
gastrointestinal series noted gastritis.  There was no 
evidence of ulceration or neoplasms. A June 1998 upper 
gastrointestinal series noted a small amount of gastritis 
during the study.  Otherwise the esophagus, stomach, and 
duodenum were normal. Neither upper gastrointestinal series 
revealed any evidence of an ulcer.  

Additional evidence of record includes a May 1998 diagnosis 
of epigastric abdominal pain; an April 1999 diagnosis of non-
specific gastritis with a history of duodenal ulcers; and 
treatment reports dated in February 2000 from Traci J. 
Edwards, M.D., noting a complaint of migraines, and stomach 
pains. 

The claims file contains an extensive medical history 
including treatment records from the VA Medical Center as 
well as a VA domiciliary from April 1999 to 2007.  These 
records show a history of cocaine dependence, bipolar 
disorder, depression, and a 2004 status post gastric bypass 
for morbid obesity.  Ireland Army Hospital treatment records 
from January 1984 through December 2000 were also received 
subsequent to the Board's September 2007 remand and are of 
file.  Significantly, however, neither the Ireland Army 
Hospital record, nor any other record reveals competent 
evidence linking either disorder to service.

 
Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Ulcers, gastric 
or duodenal, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for migraines, and for a 
stomach disorder including ulcers. 

The Veteran complained of, and was treated for, various body 
aches and pains in service including headaches and stomach 
pains.  Notably, a migraine headache disorder was not 
diagnosed in service.  Likewise no physical cause was found 
for her complaints of stomach pain.  Significantly, there is 
no competent evidence that either a chronic migraine headache 
or stomach disorder to include ulcers had its onset in 
service.  Moreover, there is no competent evidence that a 
peptic ulcer was manifested to a compensable degree within 
one year following the Veteran's discharge from active duty, 
and there is no competent evidence that she has a disability 
manifested by either headaches or a stomach disorder that is 
due service.  Therefore, service connection cannot be granted 
for headaches or for a chronic stomach disorder with ulcers.  

While the Veteran is competent to report having headaches, 
and a stomach disorder, she is not competent to state that 
any current headache or stomach disorder is related to any 
in-service headache or stomach pain complaints.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

In light of the evidence preponderating against the claims, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  Accordingly, the 
claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for a disability manifested 
by migraine headaches is denied.

Entitlement to service connection for a stomach disorder, to 
include ulcers, is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


